Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 5/17/2021 has been received and entered.  Claims 1, 9 and 10 have been amended.
Claims 1-10 are pending.

Election/Restriction
Applicant's election with traverse of Group I (indicated as “Species I” in Applicants response) in the reply filed on 5/17/2021 is acknowledged.  The traversal is on the ground(s) that the claims have been amended, and there is overlapping subject matter.  This is found persuasive because the claim amendments have provided for method steps that are performed by a system and/or stored on a medium which now are consistent with the elected invention, and there does not appear to be burden to examine all the inventions together as amended.
Accordingly, the restriction requirement is withdrawn.
Claims 1-10 are pending.  Claims 1-10 drawn to a method for identification and classification of taxonomic units and the system using and medium storing instructions for the method are currently under examination.


Priority
	This application filed 7/25/2018 claims benefit to foreign application IN201721027000 filed 7/28/2017 in India.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  For example, citations bridging pages 13-14.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

, by a processor” and “sequencing the metagenomics sample, by the processor”, and in review of the specification it appears that these steps were intended to be physical steps of the method, and not steps that were to be performed by a processor.  The term “sample” appears multiple times in the specification, but not in proximity to steps where a processor is used.  Related to the steps of the claim, the specification teaches at [0010] that:
“In yet another embodiment, a non-transitory computer-readable medium having embodied thereon a computer program is provided for identification and classification of operational taxonomic units (OTUs) in a metagenomic sample using short read amplicon sequences. Initially, the metagenomic sample is collected using a metagenomic sample collection module. The metagenomic sample is then sequenced using a sequencer.”

While it appears that instruction can be stored on a non-transitory computer readable medium, it appears that the steps of obtaining and sequencing a sample to obtain reads for further analysis are physical steps.  A search of the term “sequencer” finds support seven times, and only appear to be consistent for the requirement of using a sequencer as provided in [008] which teaches the contemplated components of the system as:
“The system comprises a conventional OTU database and a conventional reference sequence database, metagenomic sample collection module, a sequencer, a memory and a processor.” 


“According to an embodiment of the disclosure, the system 100 further includes a metagenomic sample collection module 124 and a sequencer 126. The metagenomic sample is collected from the gut of an individual using the metagenomic sample collection module 124. Though it should be appreciated that the metagenomic sample can also be collected from any other environments such as skin, sea, soil, etc. DNA fragments, extracted from the metagenomic sample are then sequenced using a sequencer 126. The sequenced DNA is then provided to the processor 110 using the user interface 102.”

	Additionally, antecedent basis for “the processor” in the sequencing step finds support in the receiving step, however there does not appear to be any guidance in the specification for the use of a processor in a collection module to be used in a sequencer as amended.  Dependent claims are included in the basis of the rejection because they fail to correct or clarify the issue created by the amendment.  Amending the claim as originally presented, as provided in claims 9 and 10, or to provide embodiments supported by the specification for the use of a processor would address the basis of the rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
, by a processor, using a metagenomics sample collection module” and “sequencing the metagenomics sample, by the processor, using a sequencer”, and it is unclear what is to be performed for each of these steps.  For “receiving” sample data could be received by a processor, however it is unclear if this is part of a collection module for data, or as generally supported by the specification the module is provided to collect a physical sample, then it is unclear what the role of the processor is in this step.  Similarly, for sequencing the sample, read data can be evaluated by a processor, however as generally supported by the specification the sequencer is a device that physically provides the ability to create and provide the read data.  Finally, the antecedent basis for “the processor” in the sequencing step finds support in the receiving step, however there does not appear to be any guidance in the specification for the use of a processor in a collection module to be used in a sequencer and it is unclear how the processor is to perform both or any of the recited functions.
Dependent claims fail to provide additional limitations that address this issue and require these steps for analysis of read data, and so are included in the basis of the rejection.  More clearly setting forth the nature of the processor or amendments consistent with the disclosure would address the basis of the rejection.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the step in each of the independent claims requiring calculating a “propensity of a customized OTU from the customized OTU 
Dependent claims are include in the basis of the rejection because they require the function of these steps but fail to address the issues set forth above (see discussion of claim 3 above).  More clearly setting forth the nature of the database information and how it is specifically used in calculations would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim analysis
Independent claims 1, 9 and 10 have been amended and are generally directed to identifying and classifying operational taxonomic units by analyzing sequence reads obtained from a sample.  More specifically, the claims are directed to a processor implemented method (and instructions on medium or system using instructions for method) where a sequence read is obtained from a sample and classification is performed based on the use of conventional and custom OTU databases and calculations based on the information contained therein.  Dependent claims set forth details of the considerations for creating the matrix relative to the OTU, and an indication of possible outcomes based on other ‘unrelated metagenomics studies’ and for the use of specific sequences from 16S V1-V9  and the indication that the use of ‘clustering’ to establish a customized OTU database.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method implemented with a processor and stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data from a sample and comparing the sequences to a database to provide for a comparison of the number of reads obtained from the sample as compared to the database, in particular analyzing informative regions of the 16S sequence.   The step of aligning and comparing sequence to arrive at the identification of sequences are instructional steps.  In view of the guidance of the specification, the claim requires computing similarity scores to assess whether a read matches/aligns with any of the sequences in the reference or custom database  concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and into the category of Mathematical Concepts for the use of mathematical calculations for counting the number of reads from a sample that align with one or more that may be present in a database.  The claims provide broad and general indication for the use of existing ‘referenced sequence database’ and ‘clustering’ to create customized databases for the process of comparison with no specific source or requirement to the data contained in either, and the indication to calculate the ‘propensity’ using a ‘predefined formula’ (where the most defined limitation in claim 3 provides for instructions to analyze and compute ‘corresponding’ segments over the total segments in the databases).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element beyond the use of a processor to perform the analysis, and appears to result in the analysis of reads present in a sample.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory medium or implemented on a system that has a processor, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements with respect to the use of a ‘sequencer’ (though this step in the method is implemented by a processor so appears to imply obtaining read data from another data source and not a 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data, where sequence reads obtained from a sample are compared using a database of sequences that have sorted and classified based on existing variations.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences using a general purpose computer.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a 
Based upon an analysis with respect to the claim as a whole, claims 1-10 do not recite something significantly different than a judicial exception.   Claims 1-10 are directed towards a method of receiving sequence data and comparing the data to identify and classify sequences.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  It is noted that while the claims set forth or imply information about the sequences being analyzed (that they are identified and classified), this is only description of the data being analyzed and context and user defined based on available information to create the databases broadly set forth in the claims.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs aligning sequences to manipulate existing information to identify a sequence that matches another to generate additional information related to possible classification is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
At the time of filing, methods of classifying an organism, for example bacteria, based on genetic information about OTUs such as 16S were known and used.  The closest art of record appears to be Apte et al. (2016/0228003- US Patent 10,357157 efd 4/2015) which provides for methods and systems to characterize microbiome derived genetic data.  Apte et al provide guidance for the use of multiple informative phylogenic markers (OTUs) for bacteria for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/            Primary Examiner, Art Unit 1631